Title: From Thomas Jefferson to the Senate, 3 March 1801
From: Jefferson, Thomas
To: Senate



Gentlemen
 Mar. 3. 1801.

I recieve with due sensibility the congratulations of the Senate on being called to the first Executive office of our government, and I accept with great satisfaction their assurances of support in whatever regards the honor & interest of our country.knowing no other object in the discharge of my public duties, their confidence in my future conduct derived from past events, shall not be disappointed, so far as my judgment may enable me to discern those objects.
The approbation they are so good as to express of my conduct in the chair of the Senate, is highly gratifying to me; and I pray them to accept my humble thanks for these declarations of it.

Th: Jefferson

